DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallout 4, as evidenced by “Fallout 4: How to Use V.A.T.S.” (hereinafter Fallout) and “Fallout 4 - V.A.T.S. (Tutorial)” video (hereinafter YouTube Video).
Regarding claims 1, 9, and 10, Fallout teaches a method, device comprising a computer, and computer readable medium therefor, causing a computer (e.g., PC, PS4, or Xbox One, p. 2) to execute:
moving at least one of a player object or a target object displayed in a virtual game space (e.g., an enemy such as a “Radscorpion” on p. 2-3), the player object including a target area, the target object including a plurality of target parts (e.g., “target specific body parts on an enemy to strategically take them down,” p. 2);
identifying the target parts included in the target area (see user interface image on p. 3);
when more than one target part of the plurality of target parts is included in the target area, setting a target from among the target parts in the target area on the basis of a comparison of comparative values set or calculated for the individual target parts (e.g., the player selects the particular part to target, wherein each part is identified with a chance of hit and damage amount; see p. 2-3); and
executing predetermined hit processing on the target part set as the target (e.g., “When ready, press Accept to perform the attack” on p. 2).
Regarding claim 6, Fallout teaches a computer readable medium storing a program causing a computer (e.g., PC, PS4, or Xbox One, p. 2) to execute:
moving at least one of a player object or a plurality of target objects displayed in a virtual game space (e.g., one or more enemies), the player object including a target area, each of the plurality of target objects including predetermined points (e.g., “target specific body parts on an enemy to strategically take them down,” p. 2);
identifying the target objects included in the target area (see user interface image on p. 3);
when more than one target object of the plurality of target objects is included in the target area, setting a target object including the highest or the lowest points in the target area as a target (e.g., the player selects one or more parts to target, wherein each part is identified with a chance of hit and damage amount; see p. 2-3); and
executing hit processing on the target object set as the target, the hit processing applying the points to the target object (e.g., “When ready, press Accept to perform the attack” on p. 2).
Regarding claim 2, Fallout teaches wherein each of the plurality of target parts has a correction coefficient as the comparative value (e.g., the damage amount or chance of hit associated with each body part, see p. 2-3),
setting the target from among the target parts in the target area includes:
setting a target part including the highest or the lowest correction coefficient in the target area as the target (e.g., the player may select one or more shots to each body part, see user interface image on p. 3), and 
executing the hit processing on the target part includes: 
calculating points based on the correction coefficient of the target part set as the target, and applying the points to the target object or the target part set as the target (e.g., applying the damage amount based on the chances of hit, see p. 2-3).
Regarding claim 3, Fallout teaches wherein setting the target from among the target parts in the target area includes: 
calculating points for each of the plurality of target parts (e.g., the damage amount or chance of hit associated with each body part, see p. 2-3); and 
setting a target part having the highest or the lowest points in the target area as the target (e.g., the player may select one or more shots to each body part, see user interface image on p. 3), and 
executing the hit processing on the target part includes: applying the points to the target object or the target part set as the target (e.g., applying the damage amount based on the chances of hit, see p. 2-3).
Regarding claims 4 and 7, Fallout teaches when a single target part of the plurality of target parts is included in the target area, setting the target part in the target area as the target (e.g., selecting only one area, such as when others have already been destroyed, or using manual targeting without activating V.A.T.S. which presents the enemy as a whole rather than having individual parts).
Regarding claims 5 and 8, Fallout teaches when a predetermined hit operation is input by a player, the program causing the computer to execute setting the target from among the target parts in the target area, and executing the hit processing on the target part (e.g., “When ready, press Accept to perform the attack” on p. 2).
Examiner’s Note: while the above discussion relies upon the printed description of the V.A.T.S. system, the Examiner also incorporates by reference the YouTube Video version for completeness.  The reader is encouraged to view the video for a more thorough understanding of Fallout 4.  In particular, the video illustrates the differences in V.A.T.S. targeting versus normal targeting as well as interactions with multiple types of enemies simultaneously.  The entirety of the video game Fallout 4 is relied upon for this ground of rejection and the Examiner reserves the right to provide additional references or information relating to the official video game title.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715